DETAILED ACTION
Claims 34-36, and 39-47 and 71-82 are currently pending. 
Claims 1-33, 37-38 and 48-70 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a phone call with J. Mitchell Jones (Reg 44, 174) on 02/02/2022. 
Please amend claim 34 as follows: 
An optical coherence tomography (OCT) image analysis process comprising: 
at a work station, visualizing an OCT dataset from a scan of a 
via a processor associated with the work station, calculating patient reflectivity profiles for retinal layers and using the reflectivity profile to identify potential retinal locations of the designated retinal layer across the entire image; 

displaying an output selected from the group consisting of an image of the patient retina with computer-generated traces defining one or more layers in the image of the patient retina, an association of a disease state with the reflectivity profiles associated with the one or more retinal layers in the patient retina, an identification of lesions in or more retinal layers, an image of one or more lesions in one or more retinal layers, an identification of disease of the retina associated with one or more lesions in one or more retinal layers, a designation of a stage of severity of a disease of the retina based on one or more identified lesions in or more retinal layers, and combinations thereof; 
wherein the algorithm identifies lesions in one or more retinal layers and the type and/or location of the lesion is used to diagnose a disease of the retina and/or designate a state of severity of disease of the retina. 

Allowable Subject Matter
Claims 34-36, and 39-47 and 71-82 are allowed. 
Regarding claim 34, neither the closest known prior art nor any reasonable combination thereof teaches: 
displaying an output selected from the group consisting of an image of the patient retina with computer-generated traces defining one or more layers in the image of the patient retina, an 
wherein the algorithm identifies lesions in one or more retinal layers and the type and/or location of the lesion is used to diagnose a disease of the retina and/or designate a state of severity of disease of the retina.
Claims 35-36 and 39-47 depend from claim 34 and are therefore also allowed. 

Regarding claim 71, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
further obtaining multiple patient retinal images over a defined time period for the patient, via a processor automatically analyzing the multiple retinal images to identify changes in the retinal images, and displaying an image showing the identified changes in the patient retinal images, wherein the multiple patient retinal images are analyzed to monitor response to a therapeutic agent over time, 
Claims 72 -82 depend from claim 71 and are therefore also allowed. 

Conclusion
Refer to PTO-892, Notice of References Cited for a listing of analogous art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666